DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 5, 2022 has been entered.  Claims 1-6 are pending in the application.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art(s) of record are:
Nishii et al. (U.S. 2005/0234351 A1) (hereinafter – Nishii) 
Harada et al. (U.S. 5,179,956) (hereinafter – Harada).
Nishii teaches a pulse wave sensor having a band wound in a specific configuration and first and second connecting portions required by Applicant.  Harada teaches attachment of a first engaging portion which is opposite to a detection surface of the body surface that is opposed to the wrist.  However, neither Nishii nor Harada teach the invention: 
wherein the first engaging portion is disposed on the first end portion at a position closer to an opposite surface of the body portion which is opposite to a detection surface of the body portion that is opposed to the wrist than the detection surface, 
wherein the second engaging portion is disposed on the second end portion at a position closer to the detection surface than the opposite surface of the body portion, and 
wherein the first engaging portion and the second engaging portion are respectively disposed on the first end portion and the second portion to be equidistant from a virtual line halving the body portion in a direction perpendicular to the detection surface.
Wrist-worn pulse wave sensors in the art which utilize an off-set band configuration typically also have an asymmetric structure (e.g., Harada) which does not approach the simplicity of Applicant’s configuration.  Applicant has established criticality in such a placement of first and second connecting portions in that such a configuration enables even force distribution, ease of attachment, and stable positional placement of the device (Applicant’s Specification, Paragraphs 0008-0009, 0048).  Therefore, Applicant’s invention is drawn to a novel placement of first and second connecting portions of a strap connected to a pulse wave sensor for the advantages listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791